DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

IDS
Please provide all foreign patent documents in the IDS and their English translation for consideration. 
Election/Restrictions
Applicant's election without traverse of electing Group I (claims 11-18) in the reply filed on January 29, 2021 is acknowledged. 
Claims 19-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention. Election was made without traverse in the reply filed on January 29, 2021.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11, the phrase “…manufacturing a blanket by drying or curing..." is indefinite because the scope of "a blanket" in describing the object is unclear whether it is the same blanket as the preamble.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (KR 10-2010-0038612, provided by Applicant in IDS).
Regarding claim 11, Jeon teaches a method of manufacturing blanket (Abstract, page 1 of 9) comprising: 1) supplying an adhesion layer ((12), substrate film)) to a material ((11), surface plate) as shown in Fig. 3 (Fig. 3, Detailed Description, page 5 of 9); 2) coating an elastomer layer ((13), a blanket composition) on the adhesion layer ((12), substrate film)) as shown in Fig. 3 (Fig. 3, Detailed Description, pages 5 and 6 of 9); 3) adjusting a thickness of the elastomer layer ((13), a blanket composition) by horizontally moving a blade ((40), a comma) on the material ((11), surface plate) coated with the elastomer layer ((13), a blanket composition) as shown in Figs. 3 and 4 (Fig. 3, Detailed Description, page 6 of 9); 4) manufacturing the blanket by drying or curing elastomer layer ((13), a blanket composition) at room temperature (Embodiment 1, page 7 of 9), wherein, of the whole surface of the blade ((40), a comma), the surface contacting the elastomer layer ((13), a blanket composition) is an angular surface as shown in Figs. 2b, 3 and 4 (Fig. 3, Detailed Description, page 6 of 9).
Regarding claim 12, Jeon teaches a primer coat/clear as applied four times as the adhesive on the material (11), which reads on the claim limitations of further comprising removing dust on the substrate film prior to the step of 1) (Embodiment 1, page 7 of 9).
Regarding claim 13, Jeon teaches wherein the step of 3) horizontally moves the comma blade so that a distance from an end of the comma blade closest from the surface plate to an upper surface of the surface plate remains constant as shown in Fig. 4 (Fig. 4, page 6 of 9).
Regarding claim 14, Jeon teaches wherein, in the step of 1), the substrate film may closely contact the surface plate by applying vacuum negative pressure to the substrate film through a vacuum suction unit, a vacuum plate (20) having any one or more of a hole structure, a groove structure and a line structure formed on the surface of the surface plate as shown in Figs. 2a, 5c (pages 4 and 5 of 9, Figs. 2a, 5c). 
Regarding claim 15, Jeon teaches roll to roll process is used, wherein martial (11) having with the flexibility of the film type enters the roll which implicitly teaches wherein, in the step of 1), the substrate film may closely contact the surface plate by applying tension to the substrate film through the substrate film supplying unit and the substrate film collecting unit (pages 3, 4 and 5 of 9). 
Regarding claim 16, Jeon teaches wherein, the elastomer layer ((13), a blanket composition) is polydimethylsiloxane (a siloxane-based resin) (Embodiment 1, page 7 of 9).
Regarding claim 17, Jeon teaches a primer coat/clear as applied four times as the adhesive on the material (11), which reads on the claim limitations of further comprising forming a primer layer on the substrate film prior to the step of 2) (Embodiment 1, page 7 of 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Jeon et al. (KR 10-2010-0038612 provided by Applicant in IDS) as applied to claims 11-17, and further in view of Jeon et al. (KR 10-2010-0037867 provided by Applicant IDS, herein after Jeon ‘867).
Regarding claim 18, Jeon teaches a method of manufacturing blanket as disclosed above.  Jeon does not explicitly teaches further comprising forming a slip layer on the blanket after the step of 4).  However, in an analogues art, Jeon ‘867 teaches a manufacturing method for blanket (abstract), comprising further comprising another lay (slip layer) on the blanket after the drying or curing as shown in Fig. 1 (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply another top layer (slip layer)  to the method of manufacturing in Jeon, because it is known the art the other layer can be used as a protection layer for example.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTWTH.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717